Citation Nr: 1139527	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-06 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Heather Van Hoose, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from April to June 1946, April 1947 to April 1950, July 1950 to August 1959, and September 1959 to January 1968.  His awards and decorations included the Combat Infantryman Badge from his participation in the Korean conflict.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the RO.  

The Veteran was afforded two hearings in conjunction with his appeal.  On June 22, 2010, a hearing was held at the RO before K. Parakkal, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to38 U.S.C.A. § 7107(c) (West 2002).  On appeal was the issue of entitlement to service connection for heart disease.  On June 10, 2011, the Veteran was afforded a video conference hearing on the same issue.  That hearing was held before Acting Veterans Law Judge L. M. Barnard.  The transcripts of those hearings have been associated with the claims file.  In August 2011, the Veteran waived his right to appear at an additional hearing before a third BVA Veterans Law Judge who is being assigned to decide this appeal on entitlement to service connection for heart disease.  On the basis of the foregoing, the decision on the noted issue will be signed by a panel including each Judge that presided over a hearing.  See 38 C.F.R. § 20. 707 (2011).

Please note, this appeal has been advance on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  The Veteran's heart disease was first manifested many years after service, and the preponderance of the competent evidence of record shows that it is unrelated thereto.

2.  The preponderance of the competent evidence of record is also against a finding that the Veteran's heart disease is proximately due to or has been aggravated by his service-connected posttraumatic stress disorder (PTSD).  


CONCLUSIONS OF LAW

1.  Heart disease is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The criteria for secondary service connection for heart disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for heart disease.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In April 2005, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records; records and reports reflecting his treatment by M. J. B., M.D. from 1964 through March 1971; an October 1967 report from G. I. N., M.D.; records and reports reflecting the Veteran's treatment at Guernsey Memorial Hospital from May 1983 to October 1988; records reflecting the Veteran's treatment at Riverside Methodist Hospital in April 1988; records and reports reflecting the Veteran's treatment by VA from May 1980 to October 2009; records reflecting the Veteran's treatment at the Southeastern Ohio Regional Medical Center in September and November 2004; a September 2004 report from G. L. K., M.D.; the report of an August 2006 informal conference with a VA Decision Review Officer; a January 2007 internet article from Science Daily; an October 2007 statement from G. R. L.; records and reports from E. E. C., Jr., M.D., reflecting the Veteran's treatment from January 2009 to May 2010; a report from J. R. A., M.A., reflecting an evaluation of the Veteran in April 2010; a May 2010 statement from R. W. S.; a July 2010 statement from the Veteran's wife; the June 2010 transcript of the Veteran's hearing before Veteran's Law Judge K. Parakkal; and the June 2011 transcript of the Veteran's video conference hearing before Acting Veterans Law Judge L. M. Barnard.  

In May 1969, July 1971, July 1976, August 2005, April 2008, September 2009, and December 2010 VA examined the Veteran.  The September 2009 examination was performed, specifically, to determine the nature and etiology of any heart disorder found to be present.  The examination reports, in general, and the September 2009 examination report, in particular, shows that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. § 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as cardiovascular disease, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's separation from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(a).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

During his hearings on appeal, the Veteran testified that his heart disease was first manifested in service by complaints of chest pain and shortness of breath.  He stated that those manifestations had been present since his retirement from service; and, therefore, he maintained that service connection was warranted for heart disease on a direct basis.  In the alternative, the Veteran testified that his heart disease was proximately due to or had been aggravated by his service-connected PTSD.  He fervently believed that the anger and irritability associated with that disorder had significantly contributed to his heart disease.  Therefore, he maintained that service connection was also warranted on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he experienced chest pain and shortness of breath in service and that those symptoms have been present since his retirement from service.  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without substantiation in the record, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993). Similarly, a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

A review of the evidence discloses that when the Veteran entered each of his periods of active duty, there were no complaints or clinical findings of chest pain, shortness of breath or other manifestations of heart disease.  

In June 1952, the Veteran did complain of chest pain while laying wire in the woods.  During that time, he was struck in the chest by a limb and complained of a two day history of chest pain on coughing and deep breathing.  In January 1956, he experienced left chest pain following an automobile accident.  However, X-rays of his chest were negative.  In November 1956, the Veteran reported a 2 month history of spitting up a minimal amount of blood.  Again, however, chest rays were negative for any abnormalities.  

During his 1959 service separation examination, the Veteran complained of a two year history of intermittent shortness of breath and chest pain.  Following the examination, the examiner's impressions were possible angina pectoris and possible traumatic condition due to his 1956 injury in an automobile accident.  However, further workup at the Chest Clinic revealed no evidence of pulmonary or cardiovascular disease.  Indeed, the Chief of the Chest Clinic and the Staff Cardiologist noted that the results of a Chest X-ray and EKG were normal.  They opined that the Veteran's chest pain was musculoskeletal in origin.  

During his September 1965 reenlistment examination, the Veteran answered in the negative when asked if he then had, or had ever had, shortness of breath, pain or pressure in chest, or palpitation or a pounding heart.  On examination, his heart was normal and chest X-rays were negative.  He presented identical responses during his August 1967 retirement examination, and his heart was again found to be normal.  In addition, a chest X-ray and an EKG were normal.  

In light of the foregoing, the Board finds that the Veteran did not have a chronic identifiable heart disorder in service.  The various complaints of chest pain and/or shortness of breath in service were either associated with incidents which were acute and transitory in nature or were musculoskeletal in nature.  

The lack of findings of a chronic, identifiable heart disease in service fails to meet one of the basic criteria for direct service connection and militates against his claim.  However, further evaluation is warranted to determine if there was any continuity of symptomatology after service.  

In September 1967, the Veteran underwent an EKG by M. J. B., M.D.  The results were interpreted by G. I. N., M.D. who found that the deflections on the EKG were too low to make an accurate interpretation of the EKG.  Dr. N. stated that it was possible that the extremely low deflections were of technical origin.  He noted, however, that if the deflections were of myocardial origin, the Veteran had definite, non-specific cardiac damage.  However, he reiterated that he could not make a definite EKG diagnosis.  Although Dr. N. recommended that if feasible, an additional tracing should be made, there is no evidence on file to suggest that an additional tracing was made at that time.  

In July 1968, the Veteran claimed entitlement to service connection for hypertension.  

In May 1969, the Veteran was examined by VA, in part, to determine whether he had hypertension.  During that examination, the Veteran denied that he had a cardiac problem or hypertension.  The heart was found to be normal size and position and was completely negative for any abnormalities.  A chest X-ray was essentially unremarkable, except for small nodular densities in the superior left hemidiaphragm.  Those densities were thought to contain calcium and probably represented an old granuloma.  There was no evidence that they were related to the cardiovascular system, and, indeed, the heart and great vessels appeared to be within normal limits.  Although an EKG showed some generalized slowing of the QRS complexes, the EKG results were, also, reported to be within normal limits.  

In March 1971, M. J. Boyle, M.D. reported that he had treated the Veteran in and since 1964 and that a January 1968 EKG had been negative for any abnormalities.  

During a July 1971 VA examination, X-rays again revealed the small calcified nodule in the left hemidiaphragm.  However, the heart and lungs remained unchanged from the 1969 study, and the Veteran's chest was reported to be normal.  

The normal EKG findings in August 1967, January 1968, and May 1969 tend to negate the potential heart disease noted by Dr. N. on his report of the September 1967 EKG.  Such normal findings in the 8 years following the Veteran's retirement from service do not present a continuity of symptomatology to suggest that the Veteran had a chronic, identifiable heart disease in or shortly after service.  

The first findings of cardiovascular abnormalities were not recorded until July 1976, when the Veteran was found to be hypertensive; and the first manifestations of a chronic, identifiable heart disease were not reported until the 1980's.  In May 1983, the Veteran was admitted to Guernsey Memorial Hospital with severe chest pain, diaphoresis and dyspnea.  It was noted that his chest pain was suggestive of angina pectoris.  However, following a workup, including chest X-rays, serial EKG's, a cardiac perfusion thallium scan, and an exercise tolerance test, the diagnosis was chest pain cause undetermined.  In February 1986, the Veteran was treated in the Guernsey Memorial Hospital Emergency room after suffering heavy chest pressure and taking nitroglycerine.  Following that workup, the diagnosis was angina pectoris.  

In September 2004, the Veteran was admitted to the Southeastern Ohio Regional Medical Center for complaints of chest pain.  Cardiac catheterization confirmed the presence of coronary artery disease for which he underwent surgical placement of a stent.  Numerous medical records and reports dated since that time also confirm the diagnosis.
Although the presence of heart disease meets one of the criteria for service connection, there remains no competent evidence of a heart disorder in service or of a nexus between the Veteran's current heart disorder and any incident in service.  As such, the Veteran does not meet the criteria for service connection on a direct basis.  However, that does not end the inquiry.  As noted above, the Veteran also seeks service connection for heart disease secondary to his service-connected PTSD.  In support of that claim, he has submitted a 2007 internet article from Science Daily, as well as several lay statements from his wife and former co-workers.  

The internet article suggests a link between stress and coronary heart disease.  However, the authors acknowledge that such a link has not been conclusively shown and note that no studies have examined PTSD in relation to coronary heart disease risk.  Moreover, the article is general in nature, and there is no evidence that it specifically applies to the Veteran's case.  As such, it is of limited probative value.  Nevertheless, VA examined the Veteran in September 2009 to determine the nature and etiology of any heart disease found to be present.

The VA examiner noted that the Veteran had documented coronary artery disease since 2004 and could not find any evidence of heart disease in the Veteran's service treatment records.  The examiner did note, however, that the Veteran had a history of hypertension, hyperlipidemia, and cigarette smoking.  Rather than any incident in service, the VA examiner opined that the Veteran's heart disease was most likely attributable to such history.  Therefore, the VA examiner concluded that based on the available records, it was not at least as likely as not that the Veteran's heart disease was service-connected.  He also found insufficient evidence to link the Veteran's current heart condition to any of his service-connected disabilities, including PTSD.  

In support of his claim, the Veteran has also submitted several lay statements, including one from his wife and former co-workers, G. R. L. and R. W. S.  The Veteran's wife cites the Veteran's chest pain in service as the first manifestation of his heart disease and notes that the Veteran also had hypertension in service.  However, neither contention is supported by the objective evidence of record.  The Veteran's claim of entitlement to service connection for hypertension was denied by the RO in July 1969.  In so doing, the RO noted that there were no findings that the Veteran had hypertension.  The Veteran was notified of that decision, as well as his appellate rights; however, he did not file an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. § 19.153 (1969).  Thus, the reported presence of hypertension in service does not provide an avenue for service connection, either on a direct or secondary basis.

The statements from the Veteran's co-workers all refer to the Veteran's manifestations of chest pain and shortness of breath in the 1980's.  R. W. S. opines that it would not be out of the realm of probability that the Veteran's PTSD contributed to his heart disease.  Although Mr. S. is or was a Veterans' Service Officer, there is no evidence to suggest that he has the requisite medical expertise to render such an opinion.  Therefore, his opinion has no probative value.  38 C.F.R. § 3.159(a); Espiritu.  

The only competent objective evidence to substantiate the lay statements is an opinion of the Veteran's family physician, E. E. C., Jr., M.D.  Dr. C. opined that the Veteran's service-related PTSD had caused or continued to worsen his current heart condition, coronary artery disease.  

Dr. C.'s opinion runs counter to that of the physician who performed the VA cardiovascular examination in September 2009.  In assessing the probative value of those opinions, the Board finds that the VA examiner's opinion is more full and complete than that of Dr. C.  Not only is the VA examiner's opinion based on an examination and interview of the Veteran, it is based on complete review of the Veteran's history.  Unlike Dr. C.'s opinion, it is also supported by rationale and is consistent with the preponderance of the evidence of record.  In this regard, the Board notes that the United States Court of Appeals for Veteran's Claims has explicitly rejected the broad application of the "treating physician's rule" which gives the opinions of treating physician's greater weight in evaluating veterans' claims.  Guerrieri v. Brown, 4 Vet. App. 467, 417 - 473 (1993).  Accordingly, the Board places greater weight on the opinion of the VA examiner rather than that of Dr. C.  

Finally, the Board notes that the Veteran did not file his claim of entitlement to service connection for heart disease until April 2005, many years after service.  Had his heart disease been manifested in or more proximate to service, it is reasonable to expect that he would have filed an earlier claim.  He certainly knew how to do so, as he had filed such claims for various disabilities in 1946 and 1968.  Under such circumstances, his failure to file a claim of entitlement to service connection for heart disease prior to April 2005 militates against his claim.  

While no single piece of evidence is dispositive, the foregoing discussion is negative for any competent evidence linking the Veteran's current heart disease to any incident in service.  Moreover, the preponderance of the competent evidence of record is against a finding that the Veteran's service connected PTSD caused or aggravated that disorder.  Therefore, the Veteran does not meet the criteria for entitlement to service connection either on a direct or secondary basis.  Accordingly, service connection for heart disease is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the Veteran's testimony that his most recent VA examination was inadequate for rating purposes.  The Veteran stated that the examination consisted of little more than questions and answers from a doctor the Veteran suspected of being a young intern.  In fact, the Veteran stated that there was very little examination performed.  Therefore, he requested that he be scheduled for another examination.  

VA examinations are scheduled when the medical evidence accompanying a particular claim is not adequate for rating purposes. 38 C.F.R. 3.326(a) (2011).  Reexaminations are requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  Generally, reexaminations will be required if it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011)

In this case, the medical evidence is adequate for rating purposes as the preponderance of the evidence is against a finding of a relationship between the heart disease and service or his service-connected PTSD.  As noted above, the recent VA examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  As such, it is adequate for rating purposes.  Barr.  To schedule an additional examination under such circumstances would be tantamount to a fishing expedition to determine if there might be some unspecified information which could possibly support the Veteran's claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  VA's duty to assist the Veteran does not extend to fishing expeditions.  Further development would unnecessarily impose additional burdens upon the Board with no likely benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  For these reasons, the Board concludes that an additional VA examination is not warranted.  Accordingly, the request for an additional examination is denied.

The Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

CONTINUED ON NEXT PAGE

ORDER

Entitlement to service connection for heart disease is denied.



			
              DAVID L. WIGHT   	L. M. BARNARD
	             Veterans Law Judge                                      Acting Veterans Law Judge
       Board of Veterans' Appeals                                Board of Veterans' Appeals



	                         __________________________________________
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


